Citation Nr: 0623902	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  02-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to special monthly death pension benefits based 
on need for regular aid and attendance.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from February 1941 to 
September 1942 and from March to November 1945.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, the RO denied entitlement to special 
monthly death pension benefits based on the appellant's 
claimed need for aid and attendance or housebound benefits.

This claim was previously before the Board in December 2003, 
at which time it was remanded in accordance with due process 
considerations pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100, et seq. (West 
2002), which redefined the obligations of VA with respect to 
the duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

In a February 2005 rating decision, the RO granted 
entitlement to a housebound allowance for the appellant, 
although continuing to deny aid and attendance benefits.  
Accordingly, the portion of the claim relating to housebound 
allowance has been granted and is no longer in appellate 
status.  The appellant has expressed a desire to continue 
pursuit of a claim for aid and attendance benefits, and 
accordingly that sole issue remains on appellate status 
before the Board. 


FINDINGS OF FACT

1.  The veteran died in March 1998; in June 1998, the grant 
of death pension benefits for the appellant was approved by 
the VARO, effective from March 1998.

2.  In March 2002, the RO received the appellant's claim for 
special monthly death pension benefits based on her asserted 
need for aid and attendance and being housebound; housebound 
benefits were granted in February 2005, effective from March 
2002.

3.  The evidence does not show that the appellant is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes or concentric contraction of the visual 
field to 5 degrees or less, or is patient in a nursing home 
due to mental or physical incapacity; the evidence does not 
establish factual need for aid and attendance as set forth in 
VA regulation.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance have not been 
met.  38 U.S.C.A. §§ 1502, 1541 (West 2002); 38 C.F.R. §§ 
3.3, 3.23, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a claimant must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As will be discussed below, the 
appellant has been timely provided notice pertaining to the 
duty to assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a February 2004 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  However, as the Federal Circuit Court has 
recently stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notification received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For the reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The claim on appeal 
is being denied, thereby rendering moot any concerns as to a 
rating or effective date for the benefit sought on appeal.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran died in March 1998.  In April 1998, the RO 
received the appellant's claim for entitlement to death 
pension benefits.  In June 1998, the appellant was informed 
by the RO that death pension benefits had been approved, 
effective from March 1998.  

In March 2002, the RO received the appellant's claim for 
special monthly death pension benefits based on the need for 
aid and attendance and based on being housebound.  In support 
of the claim, medical certifications dated in 2002 were 
submitted for the record which showed that the appellant's 
medical conditions included: mature bilateral cataracts, and 
moderate sensorineural hearing loss bilaterally, consistent 
with presbycusis.

A VA aid and attendance examination was conducted in April 
2002, at which time the appellant was noted to be 76 years 
old.  The report indicated that the appellant was neither 
hospitalized nor permanently bedridden, and it was noted that 
she was capable of managing her own financial affairs.  Eye 
examination revealed that both pupils were reactive to light 
and that best corrected vision was 20/200 in the right eye 
and 15/200 in the left eye.  

The appellant's medical conditions were noted as chest pain, 
joint pain, low back pain, difficulty sleeping, and 
nervousness.  The appellant reported that she stayed home 
most of the time and did not perform any household chores, 
and it was noted that she was wheelchair borne.  It was 
reported that there was no passive limitation of motion of 
the upper extremities and that the appellant could probably 
feed herself, change her clothing and attend to her daily 
needs, although she sometimes needed assistance when taking a 
bath.  Evaluation of the lower extremities revealed fairly 
good muscle tone, and slight tenderness of the knees.  
Slightly impaired weight bearing and balance were also 
reported, and it was noted that the appellant could walk 
alone within the home premises with a cane.  The diagnoses 
included: ASHD with controlled blood pressure; multiple 
degenerative joint disease; low back pain; bilateral 
cataracts, and mild obesity.  

The record contains a January 2004 medical certification 
which shows that the appellant was treated in November 2003 
for conditions including: atrial fibrillation secondary to 
hypertensive vascular disease; diabetes mellitus type II; 
hyperuricemia and old cerebrovascular accident, infarct.  A 
letter dated in January 2004 from the appellant's attending 
physician since 2000, Dr. T., indicated that because of the 
appellant's aforementioned health condition, she was advised 
not to stay alone and that someone should always be at her 
side to give her medicine and food and to take care of her. 

Private medical records dated between October 2003 and 
December 2004 show that the appellant was treated for 
conditions including: ischemic heart disease, hypertensive 
atherosclerotic cardiovascular disease; cerebrovascular 
accident, old infarct; diabetes mellitus type II; 
hypercholesterolemia and hyperuricemia.  X-ray films taken in 
December 2004 revealed that the lung fields were essentially 
clear.  

III.  Legal Analysis

Death pension benefits are payable to the surviving spouse 
based upon the non-service-connected death of a qualified 
veteran.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 
3.3(b)(4) (2005).

Increased death pension benefits are payable if the surviving 
spouse is in need of regular aid and attendance.  38 U.S.C.A. 
§ 1541(d); 38 C.F.R. §§ 3.23(a)(6), 3.351(a)(5).  A person is 
considered to be in need of regular aid and attendance if 
such person is a patient in a nursing home due to mental or 
physical incapacity, is helpless or blind, or is so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(b) and (c)(1) and (2).  The latter criterion 
is met if a claimant is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less.  38 C.F.R. § 3.351(c)(1).

Increased compensation is also payable if the surviving 
spouse otherwise establishes a factual need for aid and 
attendance.  38 C.F.R. § 3.351(c)(3).  The basic criteria for 
such a need include: an inability to dress or undress 
herself, to keep herself ordinarily clean and presentable; an 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; a frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment; or the 
claimant is bedridden, e.g., the claimant is actually 
required to remain in bed.  38 C.F.R. § 3.352(a).  See 
generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least 
one of the factors set forth in VA regulation is met).  The 
evidence must show that the claimant is so helpless as to 
need regular and attendance; constant need for aid and 
attendance is not required. 38 C.F.R. § 3.352(a).

In addition, determinations that the claimant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him or her to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, the Board finds that the criteria for 
entitlement to special monthly pension by reason of need for 
regular aid and attendance are not met.  Specifically, the 
appellant has not claimed that she is in a nursing home due 
to mental or physical incapacity, nor does the evidence of 
record reflect this.  Similarly, the evidence does not 
reflect that the appellant is helpless or blind, or so nearly 
helpless or blind to need the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b) and (c)(1) and (2).  
The most recent visual acuity testing conducted in 2002 
revealed that both pupils were reactive to light and that 
best corrected vision was 20/200 in the right eye and 15/200 
in the left eye.  

Regarding the question of whether there is a factual need for 
aid and attendance, the evidence does not reflect that the 
appellant is unable to: dress or undress herself; keep 
herself ordinarily clean and presentable; feed herself, or to 
attend to the wants of nature.  As of the 2002 VA 
examination, the appellant was capable of doing all of the 
aforementioned actions.  The appellant's treating physician 
since 2000, Dr. T., advised in a 2004 medical statement that 
the appellant not stay alone due to her health conditions and 
recommended that someone always be with her to care for her 
and give her medicine and food.  However he made no specific 
findings which supported that recommendation or established 
or even suggested that the appellant is unable to: dress or 
undress herself; keep herself ordinarily clean and 
presentable; feed herself, properly medicate herself or to 
attend to the wants of nature without assistance.  There is 
no indication in the record that the appellant has sought or 
receives any home care assistance, nor that she has been 
placed in a nursing home or assisted living facility.  

The evidence does not show that the appellant has a physical 
or mental incapacity requiring care and assistance on a 
regular basis to protect her from the hazards or dangers 
incident to her daily environment and she was found to be 
capable of handling her own financial affairs.  Finally, the 
evidence does not show that the appellant is bedridden.  
While it is true that her mobility is aided with a wheelchair 
or cane, the VA examiner opined that she was capable of 
walking within the home premises alone.  Based on the fact 
that the appellant is essentially confined to the home, 
housebound benefits were granted in February 2005, effective 
from March 2002.  However, the evidence does not support a 
finding that the appellant is factually in need of regular 
aid and attendance.  38 C.F.R. §§ 3.351(c)(3), 3.352(a).

In conclusion, the Board finds that the preponderance of the 
evidence is against special monthly death pension by reason 
of need for regular aid and attendance or on account of being 
housebound.  38 U.S.C.A. § 5107.  As a result, the evidence 
is not so evenly balanced as to permit resolution of 
reasonable doubt in the appellant's favor. 



ORDER

Entitlement to special monthly death pension by reason of 
need for regular aid and attendance is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


